NUMBER 13-18-00246-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JORGE ALBERTO CLEMENTE GUAJARDO,                                               Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                          On Appellee’s Fifth Motion for
                          Extension of Time to File Brief.



                 ORDER TO FILE APPELLEE’S BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellee's fifth motion for extension of time to file

the brief. Appellee’s brief was originally due to be filed on March 30, 2020, and the Court

previously granted appellee four extensions for the filing of appellee’s brief in this cause.
       The Court, having fully examined and considered appellee's fifth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion exigent circumstances exist, and in the interest of justice, appellee’s fifth

motion for extension of time to file the brief should be granted. Accordingly, appellee’s

fifth motion for extension of time to file brief is GRANTED. The Court looks with disfavor

upon the delay caused by counsel’s failure to have filed a brief in this matter.

       IT IS THEREFORE ORDERED that the Honorable Rodolfo Martinez Jr., counsel

for appellee, file the appellate brief with this Court on or before November 12, 2020. No

further motions to extend will be entertained.


                                                                PER CURIAM

Do not publish.
TEX. R. APP. P.47.2(b).

Delivered and filed the 29th
day of September, 2020.




                                              2